Exhibit 10.5

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) dated as of January 17,
2008, among INTELSAT SATELLITE IS 11, INC., Inc., a Delaware corporation (the
“New Guarantor”), a subsidiary of INTELSAT CORPORATION (or its successor), a
Delaware corporation (the “Issuer”), the Issuer, the other Guarantors (as
defined in the Indenture referred to herein) and THE BANK OF NEW YORK, as
trustee under the indenture referred to below (the “Trustee”).

W I T N E S S E T H:

WHEREAS the Issuer and the existing Guarantors have heretofore executed and
delivered to the Trustee an Indenture (as amended, supplemented or otherwise
modified, the (“Indenture”) dated as of August 20, 2004, providing for the
issuance of the Issuer’s 9% Senior Notes due 2014 (the “Notes”);

WHEREAS the Indenture provides that under certain circumstances the New
Guarantor shall execute and deliver to the Trustee a supplemental indenture
pursuant to which the New Guarantor shall unconditionally guarantee all the
Issuer’s obligations under the Notes and the Indenture pursuant to a Guarantee
on the terms and conditions set forth herein;

WHEREAS the Indenture provides that in connection with this Supplemental
Indenture, the Issuer shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, and such Officers’ Certificate and
Opinion of Counsel have been delivered to the Trustee on the date hereof; and

WHEREAS pursuant to Sections 901 and 903 of the Indenture, the Trustee and the
Issuer are authorized to execute and deliver this Supplemental Indenture;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Guarantor
and the Trustee mutually covenant and agree for the equal and ratable benefit of
the holders of the Notes as follows:

1.    Defined Terms.    As used in this Supplemental Indenture, terms defined in
the Indenture or in the preamble or recital hereto are used herein as therein
defined, except that the term “Holders” in this Supplemental Indenture shall
refer to the term “Holders” as defined in the Indenture and the Trustee acting
on behalf of and for the benefit of such Holders. The words “herein,” “hereof”
and “hereby” and other words of similar import used in this Supplemental
Indenture refer to this Supplemental Indenture as a whole and not to any
particular section hereof.

2.    Agreement to Guarantee.    The New Guarantor hereby agrees, jointly and
severally with all existing Guarantors, to unconditionally guarantee the
Issuer’s obligations under the Indenture and the Notes on the terms and subject
to the conditions set forth in the Guarantee and the Indenture, including but
not limited to Article 12 of the Indenture, and to be bound by all other
applicable provisions of the Indenture and the Notes applying to a Guarantor and
to perform all of the obligations and agreements of a Guarantor under the
Indenture.



--------------------------------------------------------------------------------

3.    Notices.    All notices or other communications to the New Guarantor shall
be given as provided in Section 106 of the Indenture.

4.    Ratification of Indenture; Supplemental Indentures Part of
Indenture.    Except as expressly amended hereby, the Indenture is in all
respects ratified and confirmed and all the terms, conditions and provisions
thereof shall remain in full force and effect. This Supplemental Indenture shall
form a part of the Indenture for all purposes, and every holder of Notes
heretofore or hereafter authenticated and delivered shall be bound hereby.

5.    Waiver of Claims.    The New Guarantor waives and shall not in any manner
whatsoever claim or take the benefit or advantage of any rights of
reimbursement, indemnity or subrogation or any other rights against the Issuer
or any other Guarantor as a result of any payment by such Guarantor under its
Guarantee;

6.    No Recourse Against Others.    No past, present or future director,
officer, employee, incorporator, stockholder or agent of the New Guarantor, as
such, shall have any liability for any obligations of the Company or any
existing Guarantor under the Notes, any Guarantees, the Indenture or this
Supplemental Indenture or for any claim based on, in respect of, or by reason
of, such obligations or their creation. Each Holder of the Notes by accepting a
Note waives and releases all such liability. The waiver and release are part of
the consideration for issuance of the Notes. Such waiver may not be effective to
waive liabilities under the federal securities laws and it is the view of the
SEC that such a waiver is against public policy.

7.    Governing Law.    THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.    The Trustee.    The Trustee makes no representation as to the validity or
sufficiency of this Supplemental Indenture. The recitals and statements herein
are deemed to be those of the Issuer, the Guarantors and the New Guarantor and
not of the Trustee. Each signed copy shall be an original, but all of them
together represent the same agreement.

9.    Counterparts.    The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

10.    Effect of Headings.    The Section headings herein are for convenience
only and shall not effect the construction thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

INTELSAT SATELLITE IS 11, INC. By:      

Name: Anita Beier

Title:   Controller

INTELSAT CORPORATION

By:      

Name: Anita Beier

Title:   Controller

EACH OF THE ENTITIES LISTED ON SCHEDULE I HERETO By:      

Name: Anita Beier

Title:   Controller/Manager

THE BANK OF NEW YORK, as Trustee By:      

Name:

Title:

 

 

 

 

 

 

 

[Supplemental Indenture]



--------------------------------------------------------------------------------

Schedule I

Guarantors

 

Name

  

Jurisdiction of Incorporation

AccessPas, Inc.

  

Delaware

Intelsat Asia Carrier Services, Inc.

  

Delaware

PanAmSat Capital Corp.

  

Delaware

PanAmSat Communications Carrier Services, Inc.

  

California

PanAmSat Communications Japan, Inc.

  

California

PanAmSat Communications Services, Inc.

  

California

PanAmSat Europe Corporation

  

Delaware

PanAmSat H-2 Licensee Corp.

  

Delaware

PanAmSat India Marketing, L.L.C.

  

Delaware

PanAmSat India, Inc.

  

Delaware

PanAmSat International Holdings, LLC

  

Delaware

PanAmSat International Sales, Inc.

  

Delaware

PanAmSat International Systems Marketing, L.L.C.

  

Delaware

Intelsat International Systems, LLC

  

Delaware

PanAmSat Licensee Corp.

  

Delaware

PanAmSat Satellite Galaxy 10R, Inc.

  

Delaware

PanAmSat Satellite Galaxy 11, Inc.

  

Delaware

PanAmSat Satellite Galaxy 12, Inc.

  

Delaware

PanAmSat Satellite Galaxy 13, Inc.

  

Delaware

PanAmSat Satellite Galaxy 14, Inc.

  

Delaware

PanAmSat Satellite Galaxy 15, Inc.

  

Delaware

PanAmSat Satellite Galaxy 16, Inc.

  

Delaware

Intelsat Satellite Galaxy 17, Inc.

  

Delaware



--------------------------------------------------------------------------------

PanAmSat Satellite Galaxy 1R, Inc.

  

Delaware

PanAmSat Satellite Galaxy 3C, Inc.

  

Delaware

PanAmSat Satellite Galaxy 3R, Inc.

  

Delaware

PanAmSat Satellite Galaxy 4R, Inc.

  

Delaware

PanAmSat Satellite Galaxy 5, Inc.

  

Delaware

PanAmSat Satellite Galaxy 9, Inc.

  

Delaware

PanAmSat Satellite HGS 3, Inc.

  

Delaware

PanAmSat Satellite HGS 5, Inc.

  

Delaware

PanAmSat Satellite Leasat F5, Inc.

  

Delaware

PanAmSat Satellite PAS 10, Inc.

  

Delaware

PanAmSat Satellite PAS 1R, Inc.

  

Delaware

PanAmSat Satellite PAS 2, Inc.

  

Delaware

PanAmSat Satellite PAS 3, Inc.

  

Delaware

PanAmSat Satellite PAS 4, Inc.

  

Delaware

PanAmSat Satellite PAS 5, Inc.

  

Delaware

PanAmSat Satellite PAS 6B, Inc.

  

Delaware

PanAmSat Satellite PAS 7, Inc.

  

Delaware

PanAmSat Satellite PAS 8, Inc.

  

Delaware

PanAmSat Satellite PAS 9, Inc.

  

Delaware

PanAmSat Satellite SBS 6, Inc.

  

Delaware

PanAmSat Services, Inc.

  

Delaware

PAS International Employment, Inc.

  

Delaware

PAS International, LLC

  

Delaware

Service and Equipment Corporation

  

Delaware

Southern Satellite Corp.

  

Connecticut

Southern Satellite Licensee Corporation

  

Delaware

USHI, LLC

  

Delaware